Title: To John Adams from Samuel Sewall, 30 November 1820
From: Sewall, Samuel
To: Adams, John


				
					Hond. Sir,
					Burlington Novr. 30th. 1820.
				
				About a month ago I had the honour of a line from you, requesting transcripts of all such paragraphs in the Journal of the “most antient Cheif Justice Sewall”, as related to “any persons or events in the antient Town of Braintree”. Since the receipt of that letter I have been examining, as I had opportunity, that Journal, with a view to making such transcripts. The result you have below. It has been my aim to select every passage of the above description, that appeared in any respect material. Indeed some that I have taken may seem trifling in any other view, than as tokens of the intimacy which subsisted between the Author & the persons spoken of in them. Most of these extracts, you will perceive, refer to the antient family of Quincies. I have added some concerning near connexions of that family, although not residing in Braintree; as the Hunts of Weymouth, and the Gookins & Bakers of Sherburne. And the last leaf, (which had been otherwise vacant) I have filled up with passages wh. more immediately concern the Author alone; but with which I thought you might be gratified. The few remarks in the margin which are distinguished with notes of quotation, are copied from the journal itself. The rest I have taken the liberty to add myself as tending (I trust) to a more ready or thorough apprehension of the transcripts contain in the body of the page. I wish the whole work may prove acceptable to your Honour, as it has been cheerfully done by me. This Journal of judge Sewalls is contained in 2 small but thick quartos., and one thin folio. It comprises a period of 44 years, beginning in 1685, and being continued till Octr. 1729, about 2 months before his death. There is one peculiarity in the style running thro’ the whole, which perhaps it may be well to notice here, as frequent instances of it occur in the transcripts here made from it: and that is; the free use which the Judge makes of terms denoting kindred. The words “brother”, “cousin” &c he applies not only to persons thus related to him by blood; but also to those who are but very remotely related by marriage. For instance: he had an own sister, who married a Gerrish, and whom with her husband he properly enough calls in his Journals “brother” & “sister Gerrish”. But when Mr Samuel Gerrish of Boston married his daughter Mary, he gave the titles of brother & sister to the parents of his son in law with the like uniformity that he did to his own sister & her husband. But this is doubtless to be attributed in part to the custom of the age.With great respect / Your Honour’s most humble Servant
				
					Samuel Sewall
				
				
			